1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     MICHAEL KLETT,                                      Case No. 3:19-cv-00688-MMD-CLB

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      UNITED STATES GOVERNMENT,                                CARLA L. BALDWIN
9
                                   Defendant.
10

11          Plaintiff Michael Klett brings this civil rights case pursuant to 42 U.S.C. § 1983.

12   Before the Court is the Report and Recommendation of United States Magistrate Judge

13   Carla L. Baldwin (ECF No. 3) (“R&R”) relating to Plaintiff’s application to proceed in forma

14   pauperis (ECF No. 1) and pro se complaint (“Complaint”) (ECF No. 1-1). Plaintiff had until

15   February 18, 2018, to file an objection. To date, no objection to the R&R has been filed.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   fails to object the Court is not required to conduct “any review at all . . . of any issue that

19   is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985); see also

20   United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of the

21   magistrate judges’ findings and recommendations is required if, but only if, one or both

22   parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

23   R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

24   itself that there is no clear error on the face of the record in order to accept the

25   recommendation”).

26          Although no objection has been filed, this Court finds it appropriate to engage in de

27   novo review to determine whether to adopt Judge Baldwin’s R&R. Upon reviewing the

28   R&R and Complaint, the Court determines that the R&R should be accepted in full.
1          Judge Baldwin recommends that the Court grant Plaintiff’s application to proceed

2    in forma pauperis because Plaintiff is unable to pay the filing fee in this matter. Judge

3    Baldwin further recommends that Plaintiff’s lawsuit be dismissed with prejudice because

4    Plaintiff fails to meet the requisite pleading standards under Federal Rule of Civil

5    Procedure 8(a) and because further amendment of the Complaint would be futile. The

6    Court agrees that Plaintiff should proceed in forma pauperis. Having reviewed the

7    Complaint, the Court also finds in accordance with Judge Baldwin and will accept her

8    recommendation to dismiss this action with prejudice.

9          It is therefore ordered, adjudged and decreed that the Report and Recommendation

10   of Magistrate Judge Carla L. Baldwin (ECF No. 3) be accepted and adopted in its entirety.

11         It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1).

12         It is further ordered that the Complaint is dismissed with prejudice and without leave

13   to amend.

14         It is further ordered that the Clerk enter judgment accordingly and close this case.

15         DATED THIS 24th day of February 2020.
16

17
                                              MIRANDA M. DU
18                                            CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                 2
